DETAILED ACTION
	The Information Disclosure Statement filed on December 14, 2018 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ecoretti (EP 2488401) in view of Owen (WO 2015073954).
Ecoretti discloses a monitoring system for a light emitting diode (LED) signal for rail and road traffic. The system is comprised of a plurality of optical detectors 17 for measuring a light output of a plurality of LEDs and a first processing unit 30 in communication with the optical detectors and configured to receive and process measurement data of the light output from the plurality of optical detectors. A first switching element, as described in paragraph 0044, is coupled to the first processing unit and the first processing unit 30 transmits a control signal based on the measurement data of the light output of the plurality of LEDs to the first 
Ecoretti discloses the monitoring system as described above. However, Ecoretti does not specifically show the use of a storage medium or memory system associated with the switching element and processing unit. Owen discloses a LED signal lamp comprised of a plurality of LED lamps and a control circuit that controls the operation of the lamp in communication with a wayside control system. The system is further comprised of a memory connection in communication with the control circuit. It would have been obvious to one of ordinary skill in the art to have applied a memory connection to a system, like that of Ecoretti, with the expected result of providing a memory circuit as a means for monitoring and recording the operation of the LEDs and the switching element. 
Ecoretti discloses the monitoring system as described above. However, Ecoretti does not specifically show the use of a second processing unit or third switch state. It would have been an obvious multiplication of parts to one of ordinary skill in the art to add a second processing unit with the expected result of serving as a comparative processor to compare operational data with the first processor or to act as a backup system to the first processor in a failsafe mode. It also would have been an obvious multiplication of parts to one of ordinary skill in the art to have added additional switch states with the expected result of providing additional transmission paths for the signals as a monitoring mode or as backups for the primary switch states in a failsafe mode. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 5, 2021